Paul Hastings LLP 55 Second Street, Twenty-Fourth Floor San Francisco, California94105-3441 telephone (415) 856-7000 facsimile (415) 856-7100 www.paulhastings.com July 30, 2015 VIA EDGAR CORRESPONDENCE Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Rainier Investment Management Mutual Funds - File No. 811-08270 Ladies and Gentlemen: This Amendment No.60 to the Registration Statement of Rainier Investment Management Mutual Funds is being filed to revise disclosure only with respect to the following series of the Trust: Rainier Large Cap Growth Equity Fund (the “Fund”). Please contact the undersigned at (415) 856-7007 with comments and questions. Very truly yours, /s/ David A. Hearth David A. Hearth for PAUL HASTINGS LLP cc:Rainier Investment Management Mutual Funds Rainier Investment Management, LLC
